 1   PLACER COUNTY COUNSEL’S OFFICE
     Julia M. Reeves (SBN 241198)
 2   175 Fulweiler Avenue
     Auburn, California 95603
 3
     Telephone:     (530) 889-4044
 4   Facsimile:     (530) 889-4069
     Email: JReeves@placer.ca.gov
 5   Attorneys for Defendant COUNTY OF PLACER and
     MICHAEL SEIPERT
 6
 7
 8
 9                                 UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11
12   NICHOLAS SANTS, an individual,              )         Case No. 2:15-cv-00355-KJM-CKD
                                                 )
13                            Plaintiff,         )         JOINT STIPULATION AND ORDER TO
                                                 )         EXTEND TIME LIMITATIONS
14
                         v.                      )         CONTAINED IN PRETRIAL
15                                               )         SCHEDULING ORDER
     DEPUTY MICHAEL SEIPERT, individually; )
16   COUNTY OF PLACER a government entity )
     and municipality; and DOES 1-10, inclusive. )
17                                               )
18                            Defendants.        )

19
20          Plaintiff Nicholas Sants and Defendant Deputy Michael Seipert, (“the parties”) by and
21   through their respective counsel, stipulate and agree as follows:

22      1. WHEREAS, on November 27, 2018, the Court entered a Status (Pretrial Scheduling) Order

23          (“Order”) with regard to this case (ECF 55).
        2. WHEREAS, the Order set forth case related dates, including a date for dispositive motions,
24
            specifying that such motions must be heard by May 1, 2020. No trial date has been set in
25
            this action.
26
        3. WHEREAS, there has been declared a National Emergency and a Statewide Emergency
27          with regard to COVID-19. Local Declarations of Emergency, including in Placer County,
28          have been made. This is an evolving situation, which has required reduced staffing or
                                                       1
     JOINT STIPULATION AND ORDER TO EXTEND TIME LIMITATIONS CONTAINED IN PRETRIAL
                                  SCHEDULING ORDER
 1            closure of certain government facilities and which may require further reductions as
 2            circumstances dictate. Deputy Seipert is represented by a Deputy Placer County Counsel.
           4. WHEREAS, given the emergency with regard to COVID-19, good cause exists pursuant to
 3
              Federal Rule of Civil Procedure 6(b)(4) for modification of the Order with regard to all
 4
              outstanding deadlines. The parties stipulate to extension of all outstanding deadlines in the
 5
              Order by 90 days.
 6         5. WHEREAS, a continuance will avoid unnecessary filings and court appearances in this time
 7            of emergency.
 8            NOW, THEREFORE, pursuant to Rule 6(b)(4), the parties jointly request and HEREBY

 9   STIPULATE that all outstanding deadlines in the Order be extended by 90 days.

10            IT IS SO STIPULATED.

11            Respectfully submitted.

12   DATED: March 17, 2020                          LAW OFFICE OF PATRICIA ANN CAMPI

13
14
15                                                  By:     /s/ Patricia Campi as auth. on March 17, 2020
                                                          PATRICIA CAMPI, Attorney for
16                                                        Plaintiff, NICHOLAS SANTS
17
18
     DATED: March 18, 2020                          OFFICE OF THE PLACER COUNTY COUNSEL
19
20
21
                                                    By:     /s/ JULIA M. REEVES
22
                                                          JULIA M. REEVES, Deputy County Counsel
23                                                        Attorneys for Defendants MICHAEL SEIPERT
                                                          and COUNTY OF PLACER
24
25   ///
26   ///
27   ///
28   ///

                                                          2
      JOINT STIPULATION AND ORDER TO EXTEND TIME LIMITATIONS CONTAINED IN PRETRIAL
                                   SCHEDULING ORDER
 1                                               ORDER
 2         Pursuant to the foregoing Stipulation of the Parties, and good cause appearing, IT IS
 3   HEREBY ORDERED that the Dispositive Motion Hearing date set for May 1, 2020 is VACATED
 4   and RESET for August 14, 2020.
 5         IT IS SO ORDERED.
 6   DATED: March 18, 2020.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     3
     JOINT STIPULATION AND ORDER TO EXTEND TIME LIMITATIONS CONTAINED IN PRETRIAL
                                  SCHEDULING ORDER
